tcmemo_2008_156 united_states tax_court roxanne m toppi petitioner v commissioner of internal revenue respondent docket no filed date roxanne m toppi pro_se jason m kuratnick for respondent supplemental memorandum opinion wells judge petitioner seeks review of respondent’s determination denying her request for relief pursuant to section ____________________ this memorandum opinion supplements toppi v commissioner tcmemo_2006_182 f regarding taxable years through petitioner commenced the case after receiving a final notice denying her request for relief under sec_6015 the case was tried on date and the parties filed their briefs on june and date on date this court issued its opinion in 127_tc_7 holding that the court does not have jurisdiction to review the commissioner’s denial of relief under sec_6015 in a case where no deficiency has been asserted our holding in billings was in accordance with the opinions of the courts of appeals for the eighth and ninth circuits in 446_f3d_785 8th cir affg in part and vacating in part tcmemo_2004_93 and 439_f3d_1009 9th cir revg 118_tc_494 vacating 122_tc_32 respectively on the basis of billings we filed on date our initial opinion toppi v commissioner tcmemo_2006_182 toppi i in toppi i we held that we lacked jurisdiction to consider petitioner’s case however we did not enter the decision the tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 amended sec_6015 to provide that this court may review the commissioner’s denial of 1unless otherwise indicated all section references are to the internal_revenue_code as amended relief under sec_6015 in cases where no deficiency has been asserted the legislative amendment applies with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act id sec_408 120_stat_3062 the date of enactment was date see 120_stat_2922 petitioner’s liabilities for each of and remained unpaid as of date accordingly we now have jurisdiction to consider those taxable years and will decide the case on the basis of the record laid before us at the date trial petitioner’s liabilities for each of and did not remain unpaid as of date we do not have jurisdiction to consider those taxable years as they are subject_to the earlier version of sec_6015 and our holding in billings see bock v commissioner tcmemo_2007_41 accordingly the petition insofar as it seeks relief from liabilities for taxable years and will be dismissed for lack of jurisdiction background we adopt the findings_of_fact in toppi i for convenience and clarity we repeat here the facts necessary to understand the discussion that follows and find additional facts as necessary to decide the case at the time of filing the petition petitioner resided in franklinville new jersey petitioner and david j toppi mr toppi were married on date and divorced on date except for years following the birth of their son petitioner worked as a receptionist for several different employers while mr toppi tried to establish a practice as a chiropractor petitioner was not involved with mr toppi’s chiropractic practice during or when petitioner’s son wa sec_5 years old mr toppi approached petitioner and asked her to return to work because his business was in trouble petitioner and mr toppi received mail at their home address in franklinville new jersey petitioner regularly but not always opened and read the mail at approximately the same time that mr toppi asked petitioner to return to work petitioner discovered that mr toppi had failed to pay numerous household bills petitioner and mr toppi opened a joint checking account from which petitioner began to pay household bills petitioner continued to pay household bills from the joint checking account until she and mr toppi divorced on date on several occasions mr toppi told petitioner that they should request an extension to file their joint tax_return because he did not have enough money to pay the taxes petitioner and mr toppi requested an extension from april until date to file their tax_return on date respondent received petitioner’s and mr toppi’s joint income_tax return reporting a tax_liability of dollar_figure and a withholding credit of dollar_figure to satisfy their tax_liability petitioner and mr toppi made monthly payments from date through date the final payment on date satisfied petitioner’s and mr toppi’s tax_liability for including additions to tax and statutory interest on date respondent received petitioner’s and mr toppi’s joint tax_return reporting a tax_liability of dollar_figure and a withholding credit of dollar_figure to satisfy their tax_liability petitioner and mr toppi made monthly payments from date through date the final payment on date satisfied petitioner’s and mr toppi’s tax_liability for including additions to tax and statutory interest petitioner and mr toppi requested an extension from april until date to file their joint tax_return and subsequently requested another extension to file until date on date respondent received petitioner’s and mr toppi’s joint tax_return reporting a tax_liability of dollar_figure and a withholding credit of dollar_figure the withholding credit was attributable to petitioner on date respondent sent petitioner and mr toppi a notice_of_intent_to_levy because they had defaulted on their installment_agreement for taxable_year by date petitioner and mr toppi satisfied their tax_liability including additions to tax and statutory interest petitioner and mr toppi requested an extension from april until date to file their joint tax_return despite receiving an extension petitioner and mr toppi filed their return untimely on date reporting a tax_liability of dollar_figure and a withholding credit of dollar_figure the withholding credit was attributable to petitioner petitioner and mr toppi have made no other_payments on their tax_liability except mr toppi’s single payment of dollar_figure on date petitioner and mr toppi untimely filed their joint tax_return reporting a tax_liability of dollar_figure and a withholding credit of dollar_figure of which dollar_figure was attributable to petitioner petitioner and mr toppi have not made any further payments on their tax_liability on date petitioner and mr toppi untimely filed their joint tax_return reporting a tax_liability of dollar_figure and a withholding credit of dollar_figure of which dollar_figure was attributable to petitioner petitioner and mr toppi have not made any further payments on their tax_liability on date petitioner and mr toppi signed a form_900 tax_collection_waiver extending the period of limitations for collection of their and tax_liabilities on date respondent received petitioner’s form_8857 request for innocent spouse relief and form questionnaire for requesting spouse for tax years through on date respondent’s appeals_office sent petitioner a letter requesting any additional information that petitioner would have respondent consider in determining whether petitioner was entitled to sec_6015 relief for the years in issue on date respondent’s appeals_office sent petitioner a notice_of_determination denying petitioner’s request for relief pursuant to sec_6015 for taxable years through petitioner timely petitioned this court discussion the commissioner has discretion pursuant to sec_6015 to grant relief from joint_and_several_liability where relief is not available under sec_6015 or c if the facts and circumstances indicate that it would be inequitable to hold the requesting spouse liable for the deficiency 2the record does not demonstrate that petitioner and mr toppi have any_tax liabilities for and additionally petitioner and mr toppi satisfied their tax_liability on date and their tax_liability by date revproc_2003_61 sec_4 2003_2_cb_296 provides a set of circumstances under which relief normally will be granted they pertain to marital status knowledge or reason to know and economic hardship respondent concedes the first requirement petitioner was not married to mr toppi when she requested relief however respondent argues that petitioner fails to meet the other two requirements of revproc_2003_61 sec_4 in an underpayment case the knowledge element depends upon whether at the time the return was signed the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the income_tax_liability merendino v commissioner tcmemo_2006_2 revproc_2003_61 sec_4 b during the administrative proceedings petitioner claimed that she did not know the federal_income_tax returns for the taxable years through reported balances due and therefore at the time she signed the returns she did not know or have reason to know that the tax_liabilities would not be paid petitioner signed the returns for taxable years 3rev proc 2003_2_cb_296 which superseded revproc_2000_15 2000_1_cb_447 is effective for requests for relief filed on or after date revproc_2003_61 sec c b pincite petitioner’s request for relief was filed on date therefore we consider the denial of relief on the basis of the factors of revproc_2003_61 supra through accordingly petitioner is charged with constructive knowledge of the amounts shown on the returns as tax due see george v commissioner tcmemo_2004_261 castle v commissioner tcmemo_2002_142 petitioner’s and mr toppi’s federal_income_tax return reported an unpaid tax_liability at the time of filing petitioner and mr toppi did not remit full payment likewise when petitioner and mr toppi filed their federal_income_tax return they did not remit full payment on date petitioner and mr toppi entered into an installment_agreement to satisfy the outstanding tax_liability for petitioner and mr toppi requested two extensions to file their federal_income_tax return additionally petitioner and mr toppi requested an extension to file their tax_return mr toppi told petitioner that they were requesting extensions for these years as well as others because they did not have sufficient funds to pay the taxes due petitioner and mr toppi received statements from respondent and notices of intent to levy regarding the outstanding liabilities on date respondent sent mr toppi and petitioner a notice_of_intent_to_levy because they defaulted on an installment_agreement concerning their outstanding tax_liability for taxable_year when mr toppi asked petitioner to return to work he told petitioner that his business was in trouble at approximately the same time petitioner discovered that mr toppi had failed to pay numerous household bills additionally mr toppi told petitioner on several occasions that they should request an extension to file their joint tax_return because he did not have enough money to pay the taxes accordingly we hold that petitioner knew or should have known that the tax returns for through reported unpaid liabilities and that mr toppi would not pay those liabilities in determining whether a requesting spouse will suffer economic hardship if not granted equitable relief revproc_2003_61 sec_4 c refers to sec_301_6343-1 proced admin regs generally a taxpayer would experience economic hardship if he or she were unable to pay reasonable basic living_expenses sec_301_6343-1 proced admin regs it is the taxpayer’s burden to show both that the taxpayer’s expenses qualify as basic living_expenses and that those expenses are reasonable monsour v commissioner tcmemo_2004_190 petitioner failed to present any information regarding her economic situation petitioner did not disclose her average monthly income and expenses on the form respondent received on date respondent provided opportunities for petitioner to supplement the record petitioner did not avail herself of those opportunities nor did she do so at trial accordingly we hold that petitioner has failed to demonstrate that she would suffer economic hardship if not granted relief from joint_and_several_liability revproc_2003_61 sec_4 2003_2_cb_298 provides a nonexclusive list of factors that the internal_revenue_service will consider when determining whether to grant relief the factors are marital status economic hardship knowledge or reason to know that the nonrequesting spouse would not pay the liability nonrequesting spouse’s legal_obligation significant benefit and compliance with income_tax laws id the first factor is whether the couple is still married see revproc_2003_61 sec_4 a i as stated above petitioner and mr toppi were divorced at the time of respondent’s determination which weighs in favor of granting relief the second factor is whether the requesting spouse will suffer economic hardship if relief from joint_and_several_liability is not granted see revproc_2003_61 sec_4 a ii the test under this section is the same as the test under revproc_2003_61 sec_4 c as discussed above petitioner has failed to demonstrate that she would suffer economic hardship if required to pay the outstanding liability which weighs against relief the third factor is whether petitioner had knowledge or reason to know at the time she signed the returns that the income_tax liabilities on the returns would not be paid see revproc_2003_61 sec_4 a iii the test under this section is the same as under revproc_2003_61 sec_4 b as discussed above petitioner knew or had reason to know that the tax_liabilities would not be paid which weighs against relief the fourth factor is the legal_obligation to pay see revproc_2003_61 sec_4 a iv neither petitioner nor mr toppi has an obligation to pay the outstanding liability pursuant to a divorce decree the factor under this section is neutral as to whether to grant or deny relief the fifth factor is whether the requesting spouse has significantly benefited from the unpaid liability see revproc_2003_61 sec_4 a v petitioner did not benefit significantly from the couple’s failure to pay the income_tax liabilities for the years in issue which weighs in favor of relief the sixth factor is whether the requesting spouse has made a good_faith effort to comply with federal_income_tax laws in the tax years after the years in issue see revproc_2003_61 sec_4 a vi respondent conceded that petitioner is in compliance with federal_income_tax laws for tax years after which weighs in favor of granting relief additionally revproc_2003_61 sec_4 b c b pincite sets forth two factors which favor equitable relief if present but have no effect if not present they are whether the nonrequesting spouse abused the requesting spouse and whether the requesting spouse was in poor mental or physical health when signing the return or requesting relief as to the first factor of revproc_2003_61 sec_4 b mr toppi did not abuse petitioner as to the second factor petitioner neither argued nor showed that she was in poor health when she signed the returns or requested relief neither factor weighs in favor of granting or denying relief ie the factor is neutral in sum the record does not demonstrate that it would be inequitable to deny petitioner relief petitioner had knowledge or reason to know that mr toppi would not pay the liabilities reported on the returns petitioner has also failed to prove that she will suffer economic hardship if relief is not granted see sec_301 b proced admin regs defining economic hardship as causing the taxpayer to be unable to pay his or her basic living_expenses accordingly we conclude that respondent properly denied petitioner relief under sec_6015 we have considered all of petitioner’s contentions to the extent not addressed herein those contentions are without merit or unnecessary to reach to reflect the foregoing an appropriate order and decision will be entered
